Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/14/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, 11/30/2021, that the response of 10/14/2021 be considered. 

Claim status
           Applicant has amended Claims 173 and 174, cancelled claim 178; and added new claims, Claims 221-222.  
Claims 187-189, 191, 192, 194, 197-198, 208, and 218-220 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 173, 174, 177,181, 183, 186, 215-217, and 221-222 are under consideration. 


Withdrawn 35 USC § 102 
The prior rejection of Claims 173, 181, and 186 under 35 U.S.C. 102(a)(1) as being anticipated by Ankri et al. (J Immunol, 2013, 191:4121-4129, published online 9/11/2013) is withdrawn in order to incorporate the prior art of Cohen et al. (J Immunol, 2005, 175:5799-5808)

New Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 173, 181, and 186 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ankri et al. (J Immunol, 2013, 191:4121-4129, published online 9/11/2013, prior art of record), as evidenced by Cohen et al. (J Immunol, 2005, 175:5799-5808).

In regard to claim 173, Ankri teaches modified T cells comprising:
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (Abstract, p. 4123, PD1 chimeras and retroviral constructs, p. 4123, Results); and
An exogenous TCR comprising affinity for an antigen on a tumor cell. In regard to exogenous TCR comprising affinity for an antigen on a tumor cell, Ankri teaches that TCR specific for p53 was previously characterized by the corresponding author’s prior work of Cohen et al. 2005 (p. 4123, PD1 chimeras and retroviral constructs). Importantly, Cohen et al., (2005) evidences that the anti-p53 TCR is a modified TCR comprising alpha and beta chains and a murine constant region (Abstract and p. 5806, 1st & 5th para. of Cohen).
In regard to claim 181, as stated supra, Ankri teaches a PD1-CD28 switch receptor.
In regard to claim 186, as stated supra, Ankri teaches and Cohen evidences that the modified TCR targets p53 tumor antigens.
Accordingly, Ankri, as evidenced by Cohen, anticipates instant claims.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged.
Applicant argues that the amended claims require that the exogenous TCR comprise alpha and beta chains (i.e. a TCR), and that the chains are modified. Applicant argues that the primary prior art of Ankri is silent to the claimed modifications.
Applicant's arguments have been fully considered and are found partially persuasive in so far that the 102 rejection by Ankri has been withdrawn.  However, Ankri has been reapplied, as evidenced by Cohen et al (2005), who evidences that the TCR used by Ankr was a modified anti-p53 TCR comprising alpha and beta chains and a murine constant region.

Withdrawn 35 USC § 103 
The prior rejection of Claims 173 and 181 under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013) is withdrawn in light of Applicant’s amendment of Claim 173 to limit the T cell to comprising a modified TCR, which is a limitation June does not make obvious. 

The prior rejection of Claims 174 and 177 under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Sadelain et al., (2004/0043401, filed 5/28/2003, now US 7,446,190) is withdrawn in light of Applicant’s amendment of Claim 173, as well as Claim 174 to exclude the TCR.

The prior rejection of Claims 173, 181, 183 and 216 under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010) is withdrawn in light of Applicant’s amendment of Claim 173. 

The prior rejection of Claims 173, 181, 183, 215, 216 and 217 under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Stauss et al., (2012/0244132, filed 9/28/2010), Zhao et al., (Mol Ther, 2006, 13:151-159) and Karlsson-Parra et al., (US2012/0269860, filed 10/13/2010) is withdrawn in light of Applicant’s amendment of Claim 173


New Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 173, 181, 186 and 222 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013, prior art of record), in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394)

TCR/PD1-CD28 embodiments

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (p. 18, 4th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11), and
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.). Specifically, June teaches targeting the NY-ESO-1 tumor antigen (p. 44, last para, p. 45, 1st para.).
However, June is silent to a modified TCR comprising alpha and beta chains, and a modification in a disulfide bond.
In regard to claim 173, Wargo teaches a modified T cell comprising a nucleic acid encoding exogenous TCR comprising an affinity for NY-ESO-1, wherein the modified TCR comprises alpha and beta chains and a modified disulfide bond (Abstract, p. 4, Materials and Methods, see Fig. 1).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR that targets NY-ESO-1 as taught by June and substitute the exogenous TCR that targets NY-ESO-1 comprising alpha and beta chains and a modified disulfide bond as taught by Wargo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing an exogenous TCR that targets NY-ESO-1, as stated supra, not only is this explicitly suggested by June, but Wargo also teaches that NY-ESO-1 is one of the most immunogenic of the cancer-testis antigens and offers the advantage as being a target because its expression is limited to neoplastic cells and is a low risk for autoimmune complications (p. 2, 4th para. of Wargo). In regard to choosing a nucleic acid that expresses both TCR alpha and beta chains, Wargo teaches that expressing both chains from a single nucleic acid is advantageous because the TCR expression is increased by up to four fold (Abstract).  Finally, in regard to choosing a modified TCR with a modified disulfide bond, Wargo teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). 
In regard to claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
In regard to claims 186 and 222, as stated supra, June and Wargo teach that the modified TCR targets NY-ESO-1 tumor antigens.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged.
Applicant argues that the amended claims require that the exogenous TCR comprise alpha and beta chains (i.e. a TCR), and that the TCR is modified by at least one disulfide bond.
Applicant's arguments have been fully considered and are found partially persuasive in so far that the 103 rejection over June has been withdrawn.  However, June has been reapplied, in view of Wargo et al. (2009), who teaches that it would have been predictably obvious to choose a modified TCR comprising alpha and beta chains and a modified disulfide bond.


Claim 221 is rejected under 35 U.S.C. 103 as being unpatentable over over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013, prior art of record), in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394), as applied to claim 173, in further view of Sadelain et al., (2004/0043401, filed 5/28/2003, now US 7,446,190, prior art of record).

As discussed previously, June et al. suggests a modified T cell comprising a PD1-CD28 switch receptor and an exogenous modified TCR.
However, June et al. are silent with respect to the TCR comprising at its C-terminus the co-stimulatory domain of 4-1BB.
	Sadelain teaches modified T cells comprising an exogenous chimeric TCRs comprising an intracellular co-stimulatory domain (Abstract, see claims 1, 26 and 51 of Sadelain). With respect to claim 221, Sadelain teaches the chimeric TCR comprises the intracellular co-stimulatory domain of 4-1BB ([0018, 0053], see Example 8). In addition, Sadelain discloses the co-stimulatory domain is combined with the CD3 zeta domain in any order [0019], thereby teaching the option that the co-stimulatory domain is at the C-terminus of the chimeric TCR.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as suggested by June et al. and combine the intracellular domain of 4-1BB at its C-terminus as taught by Sadelain with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadelain because the chimeric TCRs are able to provide both the activation and the co-stimulation signals from a single molecule to more effectively direct T-lymphocyte cytotoxicity and proliferation (Abstract, [0006]). In regard to the order of the co-stimulatory domain, as stated supra, Sadelain teaches “either order”, thus among the two possible options available (e.g., CD3z/4-1BB or 4-1BB/CD3z), one skilled in the art would immediately envision the co-stimulatory domain at the C-terminus of the chimeric TCR as obvious to choose. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged.
Applicant argues that the secondary prior art of Sadelain is silent to the claimed modifications to a TCR comprising alpha and beta chains. Specifically, Applicant argues that the chimeric TCRs taught by Sadelain comprise the intracellular domain of TCRand a co-stimulatory domain, which Applicant argues are more like conventional second generation chimeric antigen receptors.
Furthermore, Applicant argues that Applicant’s Figures 87-101 demonstrate that the modification of the TCR alpha or beta chains with the C’ terminal co-stimulatory domain provided T cell with a direct co-stimulatory signal, wherein the chimeric TCR “behave like a Chimeric Antigen Receptor”. Furthermore, Figures 93-95 demonstrate that adding a second disulfide bond to the TCR chains, or removing an N-glycosylation site on the beta chain improve T cell function
Applicant's arguments have been fully considered and are not found persuasive. 
In regard to the prior art of Sadelain, as acknowledged by Applicant, “adding co-stimulatory signals to the C’ terminus of either TCR or CD3 chain maintained T cell function and provided the T cells with a co-stimulatory signal, similar to a CAR” (p. 154, 2nd para. of the Applicant’s specification). Accordingly, Sedelain teaching the chimeric TCRs also behave like a CAR was clearly embraced by the examined claims. 
Furthermore, in regard the claim amendments direct to a TCR alpha or beta chain fused to a co-stimulatory domain (e.g., IG4 TCR alpha-41BB), or the enhanced lytic ability of TCR beta chain mutant comprising a second disulfide bond (such as the IG4 TCR alpha-41BB chimera “.BB” construct of Figs. 87-88, 99-100), it is not clear to the Examiner how this construct exhibits superior functionality compared to the parent TCR or a similar CAR. In other words, the cited figures from Applicant’s specification do not appear to present cytotoxicity, turmor size, or similar data indicative of TCR function. MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Furthermore, as stated supra, Wargo et al. teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). Thus, the prior art already suggested that such a combination of elements would have improved TCR functioning.
	

Claims 173, 174, 181, 183, 186, 216 and 222 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394) and Stauss et al., (2012/0244132, filed 9/28/2010, prior art of record).

TCR/PD1-CD28/CD3 embodiments

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (p. 18, 4th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11), and
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.). Specifically, June teaches targeting the NY-ESO-1 tumor antigen (p. 44, last para, p. 45, 1st para.).
However, June is silent to a modified TCR comprising alpha and beta chains, and a modification in a disulfide bond.
In regard to claim 173, Wargo teaches a modified T cell comprising a nucleic acid encoding exogenous TCR comprising an affinity for NY-ESO-1, wherein the modified TCR comprises alpha and beta chains and a modified disulfide bond (Abstract, p. 4, Materials and Methods, see Fig. 1).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR that targets NY-ESO-1 as taught by June and substitute the exogenous TCR that targets NY-ESO-1 comprising alpha and beta chains and a modified disulfide bond as taught by Wargo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing an exogenous TCR that targets NY-ESO-1, as stated supra, not only is this explicitly suggested by June, but Wargo also teaches that NY-ESO-1 is one of the most immunogenic of the cancer-testis antigens and offers the advantage as being a target because its expression is limited to neoplastic cells and is a low risk for autoimmune complications (p. 2, 4th para. of Wargo). In regard to choosing a nucleic acid that expresses both TCR alpha and beta chains, Wargo teaches that expressing both chains from a single nucleic acid is advantageous because the TCR expression is increased by up to four fold (Abstract).  Finally, in regard to choosing a modified TCR with a modified disulfide bond, Wargo teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). 
However, in regard to claims 173, 174, 183 and 216, June et al. are silent with respect to the modified T cell comprising the PD1-CD28 switch receptor and the exogenous modified TCR, and an exogenous CD3 molecule.
	Stauss teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 174, 183 and 216, Stauss teaches the modified cell further comprises exogenous CD3 zeta and CD3 epsilon molecules [0127]. Note in regard to claim 174, since Applicant’s specification states that “a co-stimulatory domain selected from at least one domain from CD3” (p. 72, lines 14-15), instant claim encompasses the CD3 molecule comprising its own co-stimulatory domain.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as taught by June and combine exogenous CD3 molecules as taught by Stauss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Stauss because CD3 molecules are required for TCR surface expression and exogenous TCRs compete with endogenous TCRs for a limited pool of CD3 molecules. Thus, increasing the supply of CD3 molecules increases the expression of the exogenous TCR in modified cells [0124, 0127]. 
In regard to claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
In regard to claims 186 and 222, as stated supra, June and Wargo teach that the modified TCR targets NY-ESO-1 tumor antigens.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged and have been addressed supra.


Claims 174 and 177 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013), in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394), Stauss et al., (2012/0244132, filed 9/28/2010, prior art of record), as applied to claim 173, in further view of Kim et al. (WO2016/054520, filed 10/02/2015 with priority to US62/059,752 filed 10/03/2014) 

As discussed previously, June et al. suggests a modified T cell comprising a PD1-CD28 switch receptor, an exogenous modified TCR, and an exogenous CD3.
[AltContent: textbox ([img-media_image1.png])]	However, in regard to claims 174 and 177, Stauss is silent with respect to the exogenous CD3 comprising the intracellular domain of 4-1BB.
	Kim teaches a modified T cell comprising a nucleic acid encoding a chimeric fusion protein comprising CD3 epsilon and a carboxy terminal co-stimulatory domain of 4-1BB ([0006, 0014-0015, 0029-0032], see Figs. 1, 3 & 4 of 62/059,752 priority document)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR and exogenous CD3 as suggested by June and Stauss combine an exogenous CD3 epsilon subunit comprising a carboxy terminal 4-1BB co-stimulatory domain as taught by Kim with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kim because the CD3 epsilon molecules with an engineered co-stimulatory domain enable a more robust T cell response compared to T cell therapy that just relied on traditional chimeric antigen receptors ([0015, 0104], see Figs. 3 & 4 of 62/059,752 priority document). Although the T cells of June comprise a modified TCR, June teaches activation of the TCR/CD3 complex (p. 13, last para., p. 37, 1st para., p. 39, last para., see Fig. 5), thus the co-stimulatory signals from CD3 molecules with an engineered 4-1BB domain would have enabled a more robust T cell response compared to T cell therapy that just relied on traditional TCRs. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged and have been addressed supra.


Claims 173, 174, 181, 183, 186, 215-217 and 222 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (WO2013/019615, filed 7/27/2012, published 2/07/2013, prior art of record), in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394), Stauss et al., (2012/0244132, filed 9/28/2010, prior art of record), Zhao et al., (Mol Ther, 2006, 13:151-159, prior art of record) and Karlsson-Parra et al., (US2012/0269860, filed 10/13/2010, prior art of record).

TCR/PD1-CD28/CD3/CD27 embodiments

In regard to claim 173, June teaches a modified T cells comprising:
An exogenous nucleic acid encoding a PD1-CD28 switch receptor (p. 18, 4th para., p. 33, Example 1, SEQ ID NO: 11, see Figs. 1A, 4-5, 9-11), and
An exogenous TCR comprising affinity for an antigen on a target cell (p. 37, line 20, p.44, 1st & last para.). Specifically, June teaches targeting the NY-ESO-1 tumor antigen (p. 44, last para, p. 45, 1st para.).
However, June is silent to a modified TCR comprising alpha and beta chains, and a modification in a disulfide bond.
In regard to claim 173, Wargo teaches a modified T cell comprising a nucleic acid encoding exogenous TCR comprising an affinity for NY-ESO-1, wherein the modified TCR comprises alpha and beta chains and a modified disulfide bond (Abstract, p. 4, Materials and Methods, see Fig. 1).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR that targets NY-ESO-1 as taught by June and substitute the exogenous TCR that targets NY-ESO-1 comprising alpha and beta chains and a modified disulfide bond as taught by Wargo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing an exogenous TCR that targets NY-ESO-1, as stated supra, not only is this explicitly suggested by June, but Wargo also teaches that NY-ESO-1 is one of the most immunogenic of the cancer-testis antigens and offers the advantage as being a target because its expression is limited to neoplastic cells and is a low risk for autoimmune complications (p. 2, 4th para. of Wargo). In regard to choosing a nucleic acid that expresses both TCR alpha and beta chains, Wargo teaches that expressing both chains from a single nucleic acid is advantageous because the TCR expression is increased by up to four fold (Abstract).  Finally, in regard to choosing a modified TCR with a modified disulfide bond, Wargo teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). 
However, in regard to claims 173, 174, 183 and 216, June et al. are silent with respect to the modified T cell comprising the PD1-CD28 switch receptor and the exogenous  modified TCR, and an exogenous CD3 molecule.
	Stauss teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 174, 183 and 215-217, Stauss teaches the modified cell further comprises exogenous CD3 zeta and CD3 epsilon molecules [0127]. Note in regard to claim 174, since Applicant’s specification states that “a co-stimulatory domain selected from at least one domain from CD3” (p. 72, lines 14-15), instant claim encompasses the CD3 molecule comprising its own co-stimulatory domain.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as taught by June and combine exogenous CD3 molecules as taught by Stauss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Stauss because CD3 molecules are required for TCR surface expression and exogenous TCRs compete with endogenous TCRs for a limited pool of CD3 molecules. Thus, increasing the supply of CD3 molecules increases the expression of the exogenous TCR in modified cells [0124, 0127]. 
However, in regard to claims 173, 215, and 217, June and Stauss are silent with respect to the modified T cell comprising the PD1-CD28 switch receptor, the exogenous TCR, the exogenous CD3, and an exogenous CD27.
	Zhao teaches modified T cells comprising exogenous TCRs (Abstract). With respect to claims 173, 215 and 217, Zhao suggest the T cells transiently express an exogenous nucleic acid encoding CD27 (p. 158, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising a PD1-CD28 switch receptor, an exogenous TCR and exogenous CD3 as suggested by June in view of Stauss and combine exogenous CD27 molecules as suggested taught by Zhao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Karlsson-Parra et al. who teaches that T cells which express CD27 are more effective for adoptive immunotherapy since they can provide an antigen-driven autocrine signal for proliferation [0050]. 
In regard to claim 181, as stated supra, June teaches a PD1-CD28 switch receptor.
In regard to claims 186 and 222, as stated supra, June and Wargo teach that the modified TCR targets NY-ESO-1 tumor antigens.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/14/2021 are acknowledged and have been addressed supra.


                           Withdrawn Double Patenting

The prior provisional rejection of Claims 173, 181, and 186 on the ground of nonstatutory double patenting over claims 1-3, 8-11, 13-14, 19-20, 22-23 of copending Application No. 16/216,774 is withdrawn in light of Applicant’s amendment of Claim 173 to limit the T cell to comprising a modified TCR, which is a limitation cited application does not claim

The prior provisional rejection of Claims 173, 181, and 186 on the ground of nonstatutory double patenting over claims 13-19, 22-24, 27-30 and 32 of copending Application No. 16/408,923 is withdrawn in light of Applicant’s amendment of Claim 173 to limit the T cell to comprising a modified TCR, which is a limitation cited application does not claim


New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 173, 181, 186, and 222 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 8-11, 13-14, 19-20, 22-23 of copending Application No. 16/216,774 in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the T cell of cited application makes obvious the T cell of instant application. It is clear that elements of the cited application claims are to be found in instant claims including an exogenous TCR, and a PD1 switch receptor.  The difference between the cited application claims and the instant claims lies in the fact that instant application claims are more specific with respect to the modified TCR.  
In regard to claim 173, Wargo teaches a modified T cell comprising a nucleic acid encoding exogenous TCR comprising an affinity for NY-ESO-1, wherein the modified TCR comprises alpha and beta chains and a modified disulfide bond (Abstract, p. 4, Materials and Methods, see Fig. 1).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR that targets NY-ESO-1 as claimed by cited application and substitute the exogenous TCR that targets NY-ESO-1 comprising alpha and beta chains and a modified disulfide bond as taught by Wargo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing a nucleic acid that expresses both TCR alpha and beta chains, Wargo teaches that expressing both chains from a single nucleic acid is advantageous because the TCR expression is increased by up to four fold (Abstract).  Finally, in regard to choosing a modified TCR with a modified disulfide bond, Wargo teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). 
Since the instant application claims are made obvious by cited application claims in view of Wargo, said claims are not patentably distinct.
Response to Arguments
Applicant's arguments filed on 10/14/2021 are acknowledged.
Applicant argues that the amended claims require that the exogenous TCR comprise alpha and beta chains (i.e. a TCR), and that the chains are modified.
Applicant's arguments have been fully considered and are found partially persuasive in so far that the obviousness type double patenting rejection has been withdrawn.  However, cited applications has been reapplied, in view of Wargo et al. (2009), who teaches that it would have been predictably obvious to claim a modified TCR comprising alpha and beta chains and a modified disulfide bond.


Claims 173, 181, and 186 are provisionally rejected on the ground of nonstatutory double patenting over claims 13-19, 22-24, 27-30 and 32 of copending Application No. 16/408,923 in view of Wargo et al. (Cancer Immunol Immuother, 2009, 58:383-394). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the T cell of cited application makes obvious the T cell of instant application. It is clear that elements of the cited application claims are to be found in instant claims including an exogenous TCR, and a PD1 switch receptor comprising a CD28.  The difference between the cited application claims and the instant claims lies in the fact that instant application claims are more specific with respect to the modified TCR.  
In regard to claim 173, Wargo teaches a modified T cell comprising a nucleic acid encoding exogenous TCR comprising alpha and beta chains and a modified disulfide bond (Abstract, p. 4, Materials and Methods, see Fig. 1).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified T cells comprising an exogenous TCR as claimed by cited application and substitute the exogenous TCR comprising alpha and beta chains and a modified disulfide bond as taught by Wargo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing a nucleic acid that expresses both TCR alpha and beta chains, Wargo teaches that expressing both chains from a single nucleic acid is advantageous because the TCR expression is increased by up to four fold (Abstract).  Finally, in regard to choosing a modified TCR with a modified disulfide bond, Wargo teaches that the modification of an additional disulfide bone results in improved pairing of the alpha and beta chains, thereby increasing cell surface expression and improving effector function (p. 7, 2nd para.). 
Since the instant application claims are made obvious by cited application claims in view of Wargo, said claims are not patentably distinct.
Response to Arguments
Applicant’s remarks filed 10/14/2021 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633